DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dighde 10,545,541.
Regarding claim 1, Dighde discloses a hinge structure (Fig 1) applied to a folding electronic device (100), wherein the hinge structure comprises a housing (114) and at least one first hinge (106), and the first hinge comprises: a trajectory limiting mechanism (as depicted Fig 3a) including a first hinge bracket (124(1)) fixedly connected to the housing (Figs 1, 2), a first slider (302(1)) which comprises a first hollow chute (hollow chute of 302(1) longitudinally Fig 3a), and a second slider (302(2)) which comprises a second hollow chute (hollow chute of 302(2) longitudinally Fig 3a); and a synchronization mechanism (324 Fig 4d) including a cylindrical gear set (320 Fig 3d), a first guide gear (320(1)), and a second guide gear (320(2)), the first guide gear and the second guide gear including a gear end (318(1, 2)) and a guide end (308(1, 2)) respectively (Fig 3a), the gear end of the first guide gear engaging with an end gear of the cylindrical gear set (Fig 5d), the gear end of the second guide gear engaging with another end gear of the cylindrical gear set (Fig 5d), the guide end of the first guide gear being in sliding fit with the first hollow chute (‘GL’, Fig 4b, 5b), and the guide end of the second guide gear being in sliding fit with the second hollow chute (‘GL’, Fig 4b, 5b), so as to drive the first slider and the second slider respectively to rotate with respect to the first hinge bracket (see ‘GL’ Figs 4a, 4b).
Regarding claim 2, Dighde discloses the hinge structure of claim 1, wherein the first hinge bracket comprises a first arc guide portion (322), the first slider comprises a first arc portion (arc shaped end of 308(1)), the second slider comprises a second arc portion (arc shaped end of 308(2)), and the first arc portion and the second arc portion fit with the first arc guide portion, respectively (Figs 2, 3a-b).
Regarding claim 10, Dighde discloses the hinge structure of claim 1, further comprising: a supporting steel sheet fixedly connected to a middle frame of the folding electronic device, and the first slider and the second slider being both fixedly connected to the supporting steel sheet (col 6 lines 36-44, Fig 2).
Regarding claim 11, Dighde discloses the hinge structure of claim 1, wherein the cylindrical gear set comprises a first gear and a second gear which engage with each other, the first gear engages with the gear end of the first guide gear, and the second gear engages with the gear end of the second guide gear (Figs 3b, 4d).
Regarding claim 12, Dighde discloses the hinge structure of claim 1, wherein ends of the guide ends of the first guide gear and the second guide gear are provided in a cylindrical shape (Figs 3b, 4d).
Regarding claim 13, Dighde discloses a folding electronic device comprising the hinge structure of claim 1, further comprising: a middle frame (122); and wherein the hinge structure is connected to the middle frame (Figs 1, 3a-3b). 
Regarding claim 14, Dighde discloses the folding electronic device of claim 13, wherein the first hinge bracket comprises a first arc guide portion (322), the first slider comprises a first arc portion (arc shaped end of 308(1)), the second slider comprises a second arc portion (arc shaped end of 308(2)), and the first arc portion and the second arc portion fit with the first arc guide portion, respectively (Figs 2, 3a-b).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. the following is a statement of reasons for the indication of allowable subject matter.
Claim 3 recites: The hinge structure of claim 2, wherein the first hinge bracket further comprises two standing blocks extending upward from a bottom surface of the first arc guide portion; and the gear end of the first guide gear, the gear end of the second guide gear, and the cylindrical gear set are located between the two standing blocks. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. *Claims 4-6 depend directly or indirectly from claim 3 and are therefore allowable for at least the same reasons.
Claim 7 recites: The hinge structure of claim 1, wherein, the first slider further comprises a first conducting portion, and the first hollow chute penetrates to the outside of the first slider through the first conducting portion; the second slider further comprises a second conducting portion, and the second hollow chute penetrates to the outside of the second slider through the second conducting portion; and the first guide gear comprises a first raised portion, the second guide gear comprises a second raised portion, and a part of the first raised portion projects into the first conducting portion, and a part of the second raised portion projects into the second conducting portion. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. *Claim 9 depends directly from claim 7 and are therefore allowable for at least the same reasons.
Claim 8 recites: The hinge structure of claim 1, further comprising: a second hinge including a second hinge bracket, a third slider and a fourth slider, the second hinge bracket being fixedly connected to the housing, and the second hinge bracket including a second arc guide portion; and the third slider including a third arc portion, the fourth slider including a fourth arc portion, and the third arc portion and the fourth arc portion fitting with the second arc guide portion, respectively. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. 
Claim 15 recites: The folding electronic device of claim 14, wherein: the first hinge bracket further comprises two standing blocks extending upward from a bottom surface of the first arc guide portion; the gear end of the first guide gear, the gear end of the second guide gear, and the cylindrical gear set are located between the two standing blocks; the first slider comprises a first recessed portion formed by being recessed along a length direction of the first hollow chute; the second slider comprises a second recessed portion formed by being recessed along a length direction of the second hollow chute; and the first recessed portion and the second recessed portion are both used to avoid the two standing blocks. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record. *Claims 16-17 depend directly from claim 15 and are therefore allowable for at least the same reasons.
Claim 18 recites: The folding electronic device of claim 13, wherein, the first slider further comprises a first conducting portion, and the first hollow chute penetrates to the outside of the first slider through the first conducting portion; the second slider further comprises a second conducting portion, and the second hollow chute penetrates to the outside of the second slider through the second conducting portion; and the first guide gear comprises a first raised portion, the second guide gear comprises a second raised portion, and a part of the first raised portion projects into the first conducting portion, and a part of the second raised portion projects into the second conducting portion. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 19 recites: The folding electronic device of claim 13, further comprising: a second hinge including a second hinge bracket, a third slider and a fourth slider, the second hinge bracket being fixedly connected to the housing, and the second hinge bracket including a second arc guide portion; and the third slider including a third arc portion, the fourth slider including a fourth arc portion, and the third arc portion and the fourth arc portion fitting with the second arc guide portion, respectively. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Claim 20 recites: a foldable mobile terminal comprising the hinge structure of claim 1, and a foldable organic light-emitting diode (OLED) display screen; wherein the cylindrical gear set is configured to enable power to be substantially linearly transferred from the first slider to the second slider side, or from the second slider to the first slider side such that when the first slider and the second slider are disposed opposing each other, the first slider and the second slider are configured to be driven to rotate with respect to the first hinge bracket through the cooperation of the cylindrical gear set, the first guide gear, and the second guide gear, thereby avoiding a torque generated in the synchronization mechanism and the trajectory limiting mechanism due to the misalignment of the first slider and the second slider, and extending life of the hinge structure. These limitations, in combination with the remaining elements are not taught or adequately suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    	Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                            September 22, 2022